Title: From Thomas Jefferson to Thomas Mann Randolph, 12 April 1798
From: Jefferson, Thomas
To: Randolph, Thomas Mann


          
            Th:J. To TMR.
            Philadelphia Apr. 12. 98.
          
          I have still to acknolege your favors of Mar. 19. & 26. my last to you was of Mar. 29. I have recieved a letter from Arnold dated Apr. 1. in which he promises to set out for Monticello immediately after Easter: I suppose therefore about the 9th. and that he will be there before you recieve this. I inclose a memorandum for him, and propose that John Hemings shall work with him for the present. I would wish you to consider, on a view of Davy & Abram’s employment, whether it would be better to continue Lewis with them, or place him also with Arnold. there is one article I must trouble you with. to wit, to endeavor to get Davenport to engage some sawyers express and to provide flooring plank for me according to the bill I now inclose. this is very essential to me. you will judge whether Bates or any other person might be engaged of preference to do this. much depends on their opportunity of getting good pine. I am in hopes Davenport is going on steadily, and that I shall find myself under cover on my arrival at home. I have a very fine housejoiner engaged here (@ 40. £ Virga. money) to go on with me to live. there will long be work enough for him & Arnold both.
          I inclose you the instructions to our envoys & their communications. the tory party here were so much enchanted with a little scrap of slander against the whigs which was insinuated arguendo by the swindlers into whose hands our envoys appear to have fallen, that they published the whole pieces; not considering that while the first impressions of disgust at the corruption which probably attaches to Taleyrand (of most noted ill-fame) but not at all to the Directory, are momentary, the last & lasting impression will be that mr Adams’s speech in May is the only obstacle to a friendly arrangement with France, and that if our pride revolts at a disavowal of that, a heavy sum, as a commutation (a million sterling) is demanded: still also it is certain that these communications do not offer one motive the more for our going to war. they seem however to render mr Sprigg’s 1st. resolution improper. because however wise  it was to express an opinion against the inexpediency of war before, were it to be done after insinuations that we are expected to buy a peace, a resolution against war might now imply an acquiescence in that insinuation. the resolution therefore is postponed. the whig-party are willing to indulge the war-gentry with every reasonable measure of internal defence & preparation, but will oppose every thing external. but I fear they are not strong enough to hold this line. if other expences are incurred, it is admitted a land-tax must be laid. should this be done it will lengthen the session. if we could but pass over this session without thrusting ourselves into the war, it will be over before another. this is foreseen by some, and is the reason of their driving headlong into it now. they consider it as the only means of allying us with Gr. Britain & separating us from France. if we could stop where we are, we are on the most desireable ground, that of a separation (in politics) from every nation.
          I wrote to Martha the last week. my tender love to her & the children & affectionate salutations to yourself.
          
          
            
               300. square feet of flooring plank in cuts
              31.f. long.
            
            
               475. do.
              do.
              28.f.
            
            
              1500. do.
              do.
              24.f.
            
            
              1900. do.
              do.
              16.f.
            
            
               450. do.
              do.
              14.f.
            
            
              1300. do.
              do.
              12.f.
            
            
               300. do.
              do.
              10.f.
            
          
          to be got in flitches between the heart & sap, clear of both & of knots, and to be kiln-dried.
        